United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 11, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-10254
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GREGORY LAMONT AUSTIN,
                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:03-CR-256-ALL-A
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gregory Lamont Austin appeals his sentence for his guilty-

plea conviction of being a felon in possession of a firearm.

Austin argues that the district court clearly erred in finding

that his sentence should be enhanced by three levels because

police officers were deemed to be official victims of his

possession of the firearm under U.S.S.G. § 3A1.2(b).       In

particular, he argues that the district court erroneously found

that Austin knew it was the police and not a burglar when he

fired the gun.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-10254
                                 -2-

      The district court did not clearly err when it applied the

three-level enhancement.    See United States v. Polk, 118 F.3d
286, 297 (5th Cir. 1997).   Two officers testified that all of the

officers present “yelled” to announce their presence as they were

battering Austin’s door down.    Although Austin argued that he

could not have been expected to hear the officers’ announcement

because a television was on in the back bedroom, the district

court chose instead to credit the officers’ testimony regarding

the loudness of their announcement.   To do so was not clear

error.    See Anderson v. City of Bessemer City, N.C., 470 U.S.
564, 574 (1985).

     Austin also argues that the district court committed plain

error in enhancing his sentence based on findings not alleged in

the indictment, proven to a jury, or proven beyond a reasonable

doubt in violation of Blakely v. Washington, 124 S. Ct. 2531

(2004).   As Austin acknowledges, this issue is foreclosed by

United States v. Pineiro, 377 F.3d 464, 465-66 (5th Cir. 2004),

petition for cert. filed, (U.S. July 14, 2004), in which this

court held “that Blakely does not extend to the federal

Guidelines.”   The judgment of the district court is AFFIRMED.